Order and judgment (one paper), Supreme Court, New York County, entered on March 23, 1971, confirming report of 'SpeeiaX^Referee, unanimously modified, on the law and on the facts, to the limited extent of providing that payment to the plaintiff Sheinkin be in the sum of $10,259.36, and to the plaintiff Weinberg in the sum of $7,958.73, and otherwise affirmed. Respondents shall recover of appellants $50 costs and disbursements of this appeal. The modifications are called for because of an inadvertent error computing interest from April 20, 1966; the correct dates were from February 15, 1970 to the date of judgment, March 19, 1971. Concur—McGivem, J. P., Markewieh, Murphy, McNally and Tilzer, JJ.